Citation Nr: 9928599	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-47 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes under schedular and extraschedular bases.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December1967 to 
November 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a July 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The RO denied entitlement to a 
permanent and total disability rating for pension purposes 
under schedular and extraschedular bases.

The Board in March 1998 remanded the case to the RO for 
further development.  

In January 1999 the RO affirmed the determination previously 
entered.

The case has recently been returned to the Board for 
appellate consideration.  


FINDING OF FACT

The veteran without good cause failed to report for a 
scheduled VA examination associated with his claim for a 
permanent and total disability rating for pension purposes on 
schedular and extraschedular bases.


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes on schedular and 
extraschedular bases is denied as a matter of law.  38 C.F.R. 
3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that the veteran in September 1993 filed an 
initial VA benefit application seeking compensation for hip 
and back injuries during service.  

The veteran did not claim to be totally disabled.  The RO in 
May 1994 denied the claim for service connection after 
considering the veteran's service medical records and 
contemporaneous VA medical records.  In the rating decision 
the disability was described as a contusion of the right 
flank area claimed as a back and right hip injury.  The RO 
advised him of the rating decision by letter dated in May 
1994.

The VA medical records from late 1989 mention depression and 
a normal physical examination.  The follow up treatment 
records through mid 1991 mention depression and dysthymia, 
with a psychiatric history of less than two years.  He was 
next seen in late 1993 initially with the complaint of recent 
lower back pain.  Other reports mention closed trauma to the 
left fifth finger, a back problem and depression.  In one 
report it was noted that he was a carpenter but had not been 
able to do his job since a recent back injury.

The next pertinent communication from the veteran was a VA 
application in early 1996 claiming total disability.  He 
mentioned back and leg problems, that he last worked in 1992 
and had been a self-employed carpenter.  He also reported 
that he had applied for Social Security Administration (SSA) 
benefits.  He did not identify any medical treatment 
providers or his education.  He reported his date of birth in 
1943.  On a statement attached to a VA form used to determine 
pension eligibility he said that he could not work anymore. 

VA examined the veteran in 1996.  He reported being unable to 
work for the previous four years secondary to severe low back 
pain.  He also reported cervical spine pain, sinusitis and 
hip injury as well as a remote back injury.  In addition he 
mentioned shortness of breath, radiating chest, neck and low 
back pain and impaired ambulating.  The examiner noted that 
he denied any other problem and that there was a questionable 
past medical history of peptic ulcer disease.  Positive 
examination findings were diminished breath sounds, complaint 
of cervical and lower back pain with mild limitation of lower 
back movement.  

There was a report of slight dysdiadochokinesia on the 
neurological examination.  Positive was a chest X-ray read as 
showing a nodular density in the mediastinum, and an X-ray of 
the cervical spine read as showing minimal osteoarthritis.  
Urinalysis showed some blood.  An electrocardiogram was read 
as showing evidence of an anteroseptal infarct as well as 
right atrial enlargement.  

Based upon the examination and supplemental report for the 
cervical and lumbar spine, the diagnoses were possible strain 
of the lumbar spine versus disease of the disk with right leg 
radiculopathy; very minimal osteoarthritis of the cervical 
spine with radiculopathy to the right arm; rule out coronary 
artery disease; rule out tumor of the lung; positional 
vertigo and small microscopic hematuria, significance 
unknown.  

After review of the VA examination report, the RO in July 
1996 denied the claim for nonservice-connected disability 
pension.  The RO rated possible strain of lumbar spine versus 
disease of the disk with right leg radiculopathy, 
osteoarthritis of the cervical spine with radiculopathy to 
the right arm, and positional vertigo as 10 percent disabling 
respectively.  Microscopic hematuria and contusion, right 
flank area claimed as back and right hip injury were rated as 
noncompensable.  The combined evaluation for pension purposes 
was 30 percent.  

The RO in July 1996 notified the veteran of the determination 
at his address of record.  He completed a timely appeal to 
the Board in November 1996.  He asserted in his substantive 
appeal that he had severe arthritis through his body that 
prevented him from working as a carpenter.  He stated that a 
limited education made it hard for him to train for something 
else. 

The Board in remanding the claim had determined it was well 
grounded based upon the veteran's qualifying service, his 
unemployment and the nature and extent of the disabilities 
reported in various statements and medical records.  The RO 
was asked to contact the veteran for information regarding 
his medical care and employment and did so in May 1998.  

The RO also obtained VA medical records and received 
previously requested information from the Social Security 
Administration (SSA).  Then, the RO arranged for a 
comprehensive medical examination.

The SSA advised the RO in September 1998 that the veteran's 
application for disability benefits in 1993 was denied as he 
failed to meet a basic work requirement for disability 
entitlement and that no medical records were necessary or 
obtained for this determination.

The VA outpatient records received in late 1998 that 
supplemented those previously obtained showed treatment 
through April 1997, primarily for low back disability 
identified a chronic low back pain, and degenerative joint 
disease.  There was a reference to gastritis and allergic 
rhinitis in early 1996.  

The RO in mid November 1998 completed a request for a VA 
general medical examination, an examination of the spine and 
for all chronic disabilities in view of the pension issue.  
Then the RO transferred the file to the Alexandria, Louisiana 
VA Medical Center (VAMC).  The next correspondence on file is 
dated in early December 1998, and apparently originated at 
the VAMC, which advises that the veteran's examinations were 
canceled because of his failure to report for any of his 
appointments for which he had been scheduled "several 
times".  Thereafter, the RO in January 1999 issued a 
supplemental statement of the case (SSOC) to the veteran at 
his address of record and the representative.  It was noted 
in the SSOC that the veteran had failed to report for a 
scheduled examination.  

The representative in August 1999 argued, in essence, that 
the RO did not afford the veteran due process when it did not 
advise him of the consequences of failing to report or 
determine if good cause existed for the failure to report.  
The representative referenced applicable adjudication 
guidance from Manual M21-1 regarding notification 
requirements.


Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation. Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations. The provisions contained in the 
rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.



(b) Exceptional cases (2) Pension. Where the evidence of 
record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule but is found to be unemployable by 
reason of his or her disability (ies), age, occupational 
background and other related factors, the following are 
authorized to approve on an extra-schedular basis a permanent 
and total disability rating for pension purposes: the 
Adjudication Officer; or where regular schedular standards 
are met as of the date of the rating decision, the rating 
board.  38 C.F.R. § 3.321.

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected. (b) Criteria. In addition to the criteria 
for determining total 
disability and permanency of total disability contained in 
Sec. 3.340, the following special considerations apply in 
pension cases: 

(1) Permanent total disability pension ratings will be 
authorized for congenital, developmental, hereditary or 
familial conditions, provided the other requirements for 
entitlement are met. 

(2) The permanence of total disability will be established as 
of the earliest date consistent with the evidence in the 
case. Active pulmonary tuberculosis not otherwise established 
as permanently and totally disabling will be presumed so 
after 6 months' hospitalization without improvement. The same 
principle may be applied with other types of disabilities 
requiring hospitalization for indefinite periods. The need 
for hospitalization for periods shorter or longer than 6 
months may be a proper basis for determining permanence. 
Where, in application of this principle, it is necessary to 
employ a waiting period to determine permanence of totality 
of disability and a report received at the end of such period 
shows the veteran's condition is unimproved, permanence may 
be established as of the date of entrance into the hospital. 

Similarly, when active pulmonary tuberculosis is improved 
after 6 months' hospitalization but still diagnosed as active 
after 12 months' hospitalization permanence will also be 
established as of the date of entrance into the hospital. In 
other cases the rating will be effective the date the 
evidence establishes permanence.

(3) Special consideration must be given the question of 
permanence in the case of veterans under 40 years of age. For 
such veterans, permanence of total disability requires a 
finding that the end result of treatment and adjustment to 
residual handicaps (rehabilitation) will be permanent 
disability of the required degree precluding more than 
marginal employment. Severe diseases and injuries, including 
multiple fractures or the amputation of a single extremity, 
should not be taken 
to establish permanent and total disability until it is shown 
that the veteran after treatment and convalescence, has been 
unable to secure or follow employment because of the 
disability and through no fault of the veteran.

(4) The following shall not be considered as evidence of 
employability: (i) Employment as a member-employer or similar 
employment obtained only in competition with disabled 
persons. (ii) Participation in, or the receipt of a 
distribution of funds as a result of participation in, a 
therapeutic or rehabilitation activity under 38 U.S.C. 1718.  

(5) The authority granted the Secretary under 38 U.S.C. 
1502(a)(2) to classify as permanent and total those diseases 
and disorders, the nature and extent of which, in the 
Secretary judgment, will justify such determination, will be 
exercised under Sec. 3.321(b).

(c) Temporary program of vocational rehabilitation training 
for certain pension recipients. (1) When a veteran under age 
45 is awarded disability pension during the period beginning 
on February 1, 1985, and ending on December 31, 1995, the 
Vocational Rehabilitation and Counseling Division will be 
notified so that an evaluation may be made, as provided in 
Sec. 21.6050, to determine that veteran's potential for 
rehabilitation.


(2) If a veteran secures employment within the scope of a 
vocational goal identified in his or her individualized 
written vocational rehabilitation plan, or in a related field 
which requires reasonably developed skills and the use of 
some or all of the training or services furnished the veteran 
under such plan, not later than one year after eligibility to 
counseling under Sec. 21.6040(b)(1) of this chapter expires, 
the veteran's permanent and total evaluation for pension 
purposes shall not be terminated by reason of the veteran's 
capacity to engage in such employment until the veteran has 
maintained that employment for a period of not less than 12 
consecutive months.  38 C.F.R. § 3.342.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it. 
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability. Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; 

Provided, That permanent total disability shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person. The following 
will be considered to be permanent total disability: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden. Other 
total disability ratings are scheduled in the various bodily 
systems of this schedule.  38 C.F.R. § 4.15.




All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled. For the purpose 
of pension, the permanence of the percentage requirements of 
Sec. 4.16 is a requisite. When the percentage requirements 
are met, and the disabilities involved are of a permanent 
nature, a rating of permanent and total disability will be 
assigned if 
the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability. Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable. In 
making such determinations, the following guidelines will be 
used:

(a) Marginal employment, for example, as a self-employed 
farmer or other person, while employed in his or her own 
business, or at odd jobs or while employed at less than half 
the usual remuneration will not be considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.

(b) Claims of all veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable, will be referred by the rating board to the 
Adjudication Officer under Sec. 3.321(b)(2) of this chapter.  
38 C.F.R. § 4.17.

A permanent and total disability rating under the provisions 
of Secs. 4.15, 4.16 and 4.17 will not be precluded by reason 
of the coexistence of misconduct disability when:  (a) A 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) Where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of Secs. 4.16 and 4.17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability. However, 
consideration 
is to be given to the circumstances of employment in 
individual claims, and, if the employment was only 
occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected 
disabilities and the service-connected disability or 
disabilities have increased in severity, Sec. 4.16 is for 
consideration.  38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).


Analysis

The Board has reviewed the record in light of the recent 
decision of the Court in Stegall v. West, 11 Vet. App. 268 
(1998).  In view of the recent legal precedent in Stegall as 
applied to the facts of this appeal, and other applicable 
legal precedent discussed below, it is the opinion of the 
Board that the case should not again be remanded for the 
action demanded by the representative.  The Board has not 
overlooked the basic regulatory criteria for entitlement to 
nonservice-connected disability pension benefits recited 
above.  However, the determinative factor in the decision to 
deny the claim does not rest upon the merits.  Rather, the 
unexplained failure of the veteran to cooperate in the 
development of the claim made an informed determination of 
the claim on the merits impossible.  The Board is also bound 
by the regulations that require the claim be denied in such 
circumstances.

Further, the Board finds no need to revisit the earlier 
determination of well groundedness as a claim for nonservice-
connected disability pension is analogous to an increased 
rating claim or individual unemployability claim, with the 
focus on the severity of nonservice-connected disabilities 
preventing gainful employment.  The same rationale would seem 
applicable for accepting an allegation of increased severity 
or unemployability as generally sufficient to well ground the 
claim.  

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  38 C.F.R. §§ 3.326, 3.327. 



The evidence initially presented to the Board was not 
comprehensive and the VA examination did not appear to 
account for all potentially disabling conditions.  Nor did 
the examination appear to show totally disabling orthopedic 
or psychiatric disorders.  The veteran's failure to cooperate 
in submitting additional evidence, or assisting the Board in 
obtaining that evidence asked for in the 1998 remand has not 
been justified.  There is no argument from the veteran or his 
representative regarding good cause for his inaction.  The RO 
conscientiously sought to develop the claim through contact 
with the veteran at his known address at each stage of the 
appeal.  

The veteran was also contacted for a medical examination.  
His situation is clearly different from that presented in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
whereabouts appears established.  None of the correspondence 
addressed to the veteran has been returned as undelivered.  
38 C.F.R. § 3.1(q).  

The Board observes that the veteran was advised by the RO 
SSOC of the significance of failing to cooperate in that he 
was told evidence material to the outcome was not available 
for consideration.  The provisions of 38 C.F.R. § 3.655 
applicable to the veteran's original pension claim require 
that his claim be denied rather than being decided on the 
evidence of record.  The distinction between treatment of 
initial compensation claims and other claims such as the 
veteran's pension claim is clear in the regulation.  

The veteran's inaction without good cause has been noted 
previously in this discussion.  As a result, § 3.655(b) 
mandates the claim for pension be denied.  As mentioned 
previously, the Board is bound in its decisions by VA 
regulations but not manual provisions.  38 C.F.R. § 19.5.  

Although none of the RO correspondence was returned as 
undelivered, the representative has not offered any 
information indicating that the veteran's current address has 
changed or that telephone contact was indicated.  


Further, the information regarding the scheduling of 
examinations and contact with the veteran regarding his 
attendance is complete enough to allow the Board to make an 
informed determination on the question of whether good cause 
existed on the failure to report.  

The veteran's failure to respond to the recently issued SSOC 
in any manner to indicate he might have had good cause for 
not reporting allows the Board to reasonably conclude that he 
was not prejudiced by any omission of a direct reference to 
§ 3.655.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  For example, there is no evidence to suggest 
that the veteran's whereabouts are unknown or that he not at 
his address of record.  He was contacted regarding the 
examination as indicated by the VAMC correspondence Further, 
the record indicates there was rescheduling of the 
examination, no doubt, to accommodate the veteran.  He did 
not report and neither he nor his representative has offered 
any reason for the failure to cooperate.  Further, he did not 
respond to the RO development letter issued more than a year 
earlier.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds that the veteran's claim for a 
permanent and total disability rating for pension purposes on 
both schedular and extraschedular bases must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes under schedular and extraschedular bases is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

